Citation Nr: 1414880	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the claimed left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to February 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the above claims.  

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  

This matter was previously before the Board in January 2010 and December 2011 at which time it was remanded for additional development.  It is now returned to the Board

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that VA treatment records generated at the VA medical center (VAMC) in Montgomery, Alabama, and dated from September 2006 to November 2011, have been scanned into the Virtual VA claims processing system.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that he injured his knee in service.  Specifically, he claims that he fell and struck his knee against a footlocker while he was fulfilling his military duties.  According to the Veteran, he initially did not seek treatment for this injury, and as a result, his knee condition continued to deteriorate throughout the next couple days as he continued to participate in basic training exercises.  The Veteran asserts that his current left knee disability is related to this in-service injury, and he further asserts that has experienced ongoing pain in his left knee since this incident.  The Veteran also attributes his right knee condition to his left knee disability.  See October 2009 Hearing Transcript (T.,) pp. 5-7, 14-15, 26-27.  

Pursuant to the December 2011 Board remand, the RO obtained the Veteran's outstanding VA treatment records and scanned these records into the Virtual VA claims processing system.  In addition, the RO attempted to obtain any private medical records in connection to treatment provided for the Veteran's bilateral knee disorder since his discharge from service.  In a letter dated in December 2011, the Appeals Management Center (AMC) asked the Veteran to complete and return the enclosed medical release form for any private medical provider who treated him for his knee disorders.  The Veteran was also informed that the completed medical release form was necessary for the AOJ to obtain treatment information and medical records issued by this physician.  The Veteran did not complete the medical release form, and instead wrote on the form that any further action in this regard would be a waste of time and money.  Additionally, pursuant to the December 2011 remand, the Agency of Original Jurisdiction (AOJ) obtained a complete copy of the May 2011 VA examination report and associated this report with the Veteran's claims file.  

Finally, the Veteran's claims file was referred to the May 2011 VA examiner for an addendum opinion which addressed whether the Veteran's right and left knee disabilities were etiologically related to his period of active service, to include his claimed in-service knee injury.  Specifically, in the remand directives, the RO instructed the medical examiner to address the Veteran's reported in-service incident, the private treatment records issued from Dr. D.S. in 1996 and 1997, and lay assertions made by the Veteran indicating that (1) he has experienced ongoing knee pain since service; and (2) that he lost his job at the correctional facility in 1992 due to bilateral knee pain.  

In the December 2011 addendum opinion, the same VA examiner who evaluated the Veteran in May 2011, reviewed the Veteran's claims file once again, and acknowledged treatment records issued by Dr. D.S., and dated in 1996 and 1997.  The VA examiner also took note of the reported in-service foot locker injury as described by the Veteran, as well as his complaints of ongoing knee pain since service.  According to the VA examiner, after further review of the claims file, he still concludes that the bilateral knee condition found on examination is less likely as not related to the Veteran's period of active service.  The examiner also opined that the Veteran's left knee condition did not cause, result in, or permanently aggravate the right knee disorder, and explained that he relied on the medical literature, "which failed to support any such contention of transference of mild degenerative joint disease from one joint to the other," in reaching his opinion.  

Unfortunately, the Board does not find the addendum opinion to be adequate for several reasons.  Although the VA examiner admittedly reviewed the Veteran's claims file, and acknowledged medical records and lay assertions specified in the December 2011 Board remand, the examiner still did not provide an explanation as to why the Veteran's bilateral knee condition was less likely as not related to his period of active service.  Although he noted that the medical literature did not support any indication of transference of mild degenerative joint disease from one joint to the other, this appears to be his reasoning as to why the Veteran's left knee disorder did not cause or aggravate the right knee condition.  The Board recognizes that the VA examiner acknowledged all the records and lay assertions specified in the December 2011 Board remand, and still determined that the Veteran's bilateral knee condition was not related to his active service.  However, the VA examiner did not provide any insight as to how the information within these records, or lack thereof, helped him reach his conclusion.  Indeed, the VA examiner did not cite to the records reviewed or relied upon in making his ultimate determination.  While he acknowledged the specified treatment records and the Veteran's lay assertion of ongoing pain, he did not explain how this information helped him reach him conclusion.  That is, he did not discuss which factors associated with the Veteran's military and post-service medical history, led him to conclude that the Veteran's current bilateral knee condition was not related to his military service.  In addition, he did not provide a medical reasoning or explanation in support of his determination.  

A rationale must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  Indeed, a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007), and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Although the examiner may have relied on, and been persuaded by, the post-service treatment records which were negative for any complaints of, or treatment for knee problems after service, the Board concludes that "inferring" this from what he did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Therefore, the Board finds that another medical opinion which considers all of the evidence of record and which provides sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of any bilateral knee disorder that may be present.  As such, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall refer the claims file to the same VA examiner who conducted the May 2011 examination, or another VA physician if that examiner is unavailable.  The claims file, a copy of this Remand, and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  The examiner shall specifically take into consideration the Veteran's reported claim that he injured his knee in service, as well as post-service treatment records issued by Dr. D.S. and dated in 1996 and 1997.  Consideration shall be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record, the examiner should determine whether the Veteran has a diagnosis of a right and left knee disability.  For any right and left knee disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not that any such knee disability had its clinical onset in service or is otherwise related to the Veteran's active service, to include his reported in-service injury.  

In answering this question, the examiner must address the Veteran's assertions of ongoing knee pain since service.  The examiner shall set forth the medical rationale for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he must provide a complete rationale upon which his opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  

If the examiner finds that either knee disability is etiologically related to the Veteran's period of active service, then he is requested to opine as to whether it is at least as likely as not that any disability found in the other knee is secondary to the knee determined to be etiologically related to service.  In this regard, it should be determined whether the knee found to be etiologically related to service (presumably the left knee) is either (a) caused or (b) aggravated (permanently worsened) any knee disability found in the other knee (presumably the right knee).  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reported symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a knee disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  The examiner should reconcile any opinions with the VA treatment records, the private medical opinions, the VA medical opinions, and lay statements of the Veteran.  

(If the examiner who conducted the May 2011 examination is no longer available, the file should be referred to a clinician with sufficient expertise to address the questions set out above.  If further examination of the Veteran is required, this should be scheduled.)

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, the RO/AMC shall readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) additional 
development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

